Citation Nr: 0713512	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-43 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for a 
bilateral knee disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is applicable to this claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  In May 2006, the veteran was advised by the RO of the 
notice requirements as required by Dingess.  

In this case, the veteran claims entitlement to service 
connection for a bilateral knee disorder.  He asserts that 
his knee problems began during service from physical training 
and multiple parachute jumps.  In this regard, the Form DD-
214 reflects the veteran's award of the Parachutist Badge.  
Also, his service medical records document head injuries and 
back problems that resulted from parachute jumps in August 
2000.  He was removed from Airborne status in January 2001.  
He required physical therapy and was placed on restricted 
duty prior to his discharge from military service for medical 
reasons.  

However, the Board notes that the service medical records are 
silent for any complaint, treatment, or diagnosis of any 
bilateral knee problems.  On report of medical examination in 
September 2001 for medical board purposes, the veteran's 
lower extremities were noted to be normal.  On report of 
medical history in April 2001 and September 2001, the veteran 
indicated he had no knee problems, surgery, or use of 
corrective devices.  

The veteran's application for compensation or pension is 
dated in February 2002, over two months prior to his 
separation from service.  On the application, the veteran 
complained of bilateral knee pain.  The application was not 
received at the RO until April 30, 2002, about one week after 
the veteran was separated from service.  Thus it appears that 
the veteran was experiencing bilateral knee pain prior to his 
being released from service.

Post-service, the veteran underwent a VA orthopedic 
examination in February 2003.  The orthopedic surgeon noted 
that she had reviewed the records.  She opined that the 
veteran's status post knee trauma was "probably anterior 
knee contusions involving the patellae with multiple jumps 
and possibly during the final jump which resulted in his 
being medi-vac'd to the hospital."  The examiner noted 
"suspect chronic quadriceps insufficiency" with "chronic 
patellofemoral syndrome."  

The veteran was reexamined in February 2005.  The VA 
examiner, a medical doctor, noted his review of the medical 
records and that the veteran participated in jumps and 
running.  The examiner noted the veteran's complaints of knee 
pain since service.  Following physical examination and 
diagnostic testing, the examiner opined that the veteran's 
chronic bilateral knee pain is more likely than not due to 
patella tendons tendonitis and chondromalacia patella.  
However, the VA examiner did not relate any of the stated 
conditions to service, nor did the examiner provide any 
rationale for his opinions.  As such, the February 2005 VA 
orthopedic examination is inadequate for use as a basis to 
determine whether the veteran's bilateral knee disorder was 
incurred in or aggravated by service.  

Additionally, it appears the veteran receives ongoing VA 
treatment from the Boston VA Medical Center.  The most recent 
outpatient treatment records are dated in April 2004.  In 
this regard, the RO should obtain any outstanding medical 
evidence and associate it with the veteran's claims file.  

Once this development has been completed, the veteran's 
claims folder should be reviewed by an orthopedic specialist 
to determine whether the veteran has a current bilateral knee 
disability that is related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA who 
treated the veteran for a bilateral knee 
disorder since his separation from 
service.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the veteran should be 
afforded VA orthopedic examination in 
order to determine the etiology of the 
current bilateral knee disability.  All 
indicated tests and studies are to be 
performed.  All medical findings are to be 
reported in detail.  The claims folder and 
a copy of the Remand must be made 
available to the physician for review, and 
a notation to the effect that this record 
review took place should be included in 
the examiner's report.  The physician 
should review the February 2003 and 
February 2005 VA joints examination 
reports and diagnostic studies.  

Following examination of the veteran and 
review of the record, the physician is to 
offer a medical opinion as to the etiology 
of the veteran's bilateral knee 
disability.  If the etiology cannot be 
determined, the physician should note such 
in the examination report.

Specifically, the physician should state 
whether it is as least as likely as not 
that the bilateral knee disability is 
related to the veteran's service.  A 
complete rationale for any opinion(s) 
rendered must be included in the report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO must review the claims file and 
ensure that there has been full compliance 
with all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) 
and 38 C.F.R. § 3.159 (2006), and that all 
requested development has been completed 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

